Donlon, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between tbe attorneys for tbe parties hereto:
1. That the above entitled appeal for reappraisement covers all merchandise appearing on the above entry.
2. That the said merchandise was appraised under Section 402(b) of the Simplification Act of 1956, Public Law 927,84th Congress, 2nd Session.
3. That at the time of exportation to the United States, the prices at which such or similar merchandise was freely sold or offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, were the unit invoice values.
4. That the above entitled appeal for reappraisement is submitted on this stipulation.
Accepting this stipulation as an agreed statement of facts, I find and bold that export value, as defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, is the proper basis for determination of the values of the merchandise, described in the invoice covered by the entry in this appeal for reappraisement, and that such values of the respective items of merchandise are the unit invoice values, all as shown on the invoice which is included in the official papers filed with the court in this suit.
Judgment will be entered accordingly.